               Case 20-12456-JTD   Doc 355-1    Filed 11/07/20   Page 1 of 36




                                        Exhibit A

                                   Bid Procedures Order




                                           34
DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD             Doc 355-1        Filed 11/07/20        Page 2 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

                             ORDER (A) APPROVING
                        BID PROCEDURES FOR THE SALE
                OF THE DEBTORS’ ASSETS; (B) APPROVING CERTAIN
             BIDDER INCENTIVES IN CONNECTION WITH THE DEBTORS’
               ENTRY INTO A STALKING HORSE AGREEMENT, IF ANY
           AND (C) APPROVING PROCEDURES FOR THE ASSUMPTION AND
         ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                 This matter coming before the Court on the Motion of Debtors for an Order (A)

Approving Bid Procedures for the Sale of the Debtors’ Assets, (B) Approving Certain Bidder

Incentives in Connection With the Debtors' Entry Into a Stalking Horse Agreement, If Any and (C)


1
 The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC
(2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT
Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT
Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


.



DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD            Doc 355-1        Filed 11/07/20        Page 3 of 36




Approving Procedures for the Assumption and Assignment of Executory Contracts and Unexpired

Leases (the “Motion”),2 filed by the debtors in the above-captioned cases (collectively, the

“Debtors”); the Court having reviewed the Motion and having considered the statements of

counsel and the evidence adduced with respect to the Motion at a hearing before the Court (the

“Hearing”), if any; and the Court having found that (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order, (ii) venue is proper in

this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28

U.S.C. § 157(b) and (iv) no trustee or examiner having been appointed in these chapter 11 cases

and (v) notice of the Motion and the Hearing was sufficient under the circumstances; after due

deliberation the Court having determined that the relief requested in the Motion is in the best

interests of the Debtors, their estates and their creditors; and good and sufficient cause having

been shown;

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:

                 A.          This Court has jurisdiction over this Motion and the transactions

contemplated therein pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

                 B.          Notice of the Motion was adequate and sufficient under the circumstances

of this chapter 11 case, and such notice complied with all applicable requirements of title 11 of




2
  Capitalized terms not otherwise defined herein have the meanings given to them in the Motion or the applicable
exhibits to the Motion, or, if not defined therein, the Bid Procedures.


                                                         2
DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD            Doc 355-1      Filed 11/07/20     Page 4 of 36




the United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and the Local Bankruptcy Rules.

                 C.          All objections to the relief requested in the Motion that have not been

withdrawn, waived or settled as announced to the Court at the hearing on the Motion or by

stipulation filed with the Court, are overruled except as otherwise set forth herein. A reasonable

opportunity to object or otherwise be heard was afforded to all parties in interest entitled to notice.

                 D.          The bid procedures attached hereto as Exhibit 1 (the “Bid Procedures”) are

reasonable and appropriate under the circumstances of these chapter 11 cases. The Debtors have

articulated good and sufficient reasons for the Court to grant the relief requested in the Motion

regarding the Bid Procedures. The Bid Procedures represent a fair and appropriate method for

maximizing the realizable value of substantially all of the Debtors’ Assets. Therefore, the

Debtors are authorized to take any and all actions necessary or appropriate to implement the Bid

Procedures.

                 E.          The Debtors have demonstrated a sound business justification for

authorizing the payment of the Breakup Fee and Expense Reimbursement to the Stalking Horse

Purchaser, if any, in the amounts and under the circumstances set forth in the Bid Procedures.

                 F.          The notice substantially in the form attached hereto as Exhibit 3 to be

served on counterparties to the Assumed/Assigned Executory Contracts (“Cure Notice”) is

calculated to provide adequate notice concerning the proposed assumption and assignment of the

Assumed/Assigned Executory Contracts that are the property of the Debtors, and is intended to




                                                       3
DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD            Doc 355-1       Filed 11/07/20     Page 5 of 36




provide due and adequate notice of the relief that will be sought with respect to the

Assumed/Assigned Executory Contracts in connection with a Sale.

                 G.          The procedures for the assumption and assignment of the

Assumed/Assigned Executory Contracts provided for herein and the Cure Notice are reasonable

and appropriate and consistent with the provisions of section 365 of the Bankruptcy Code and

Bankruptcy Rule 6006. The procedures for the assumption and assignment of the

Assumed/Assigned Executory Contracts have been narrowly tailored to provide an adequate

opportunity for all non-debtor counterparties to the Assumed/Assigned Executory Contracts to

assert any objection.

                 H.          The entry of this Bid Procedures Order is in the best interests of the

Debtors, their estates, their creditors and other parties in interest.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

                 1.          The relief requested in the Motion is granted as set forth in this Bid

Procedures Order.

                 2.          The Bid Procedures attached hereto as Exhibit 1 are approved in their

entirety, and are incorporated into this Bid Procedures Order and shall apply to the proposed sale

of the Assets. The Debtors are authorized to take any and all actions necessary or appropriate to

implement the Bid Procedures.

                 3.          The deadline for the Debtors to enter into a Stalking Horse Agreement shall

be December 10, 2020.




                                                        4
DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD            Doc 355-1      Filed 11/07/20     Page 6 of 36




                 4.          The deadline for the Debtors to file the form Asset Purchase Agreement for

the submission of Bids pursuant to the Bid Procedures shall be December 14, 2020.

                 5.          The deadline for submitting a Qualified Bid shall be 5:00 p.m. (Eastern

Time) on January 7, 2021 (the “Bid Deadline”).

                 6.          The proposed sale of the Assets, the proposed assumption and assignment

of the Assumed/Assigned Executory Contracts, and the Auction shall be conducted in accordance

with the provisions of this Bid Procedures Order and the Bid Procedures.

                 7.          The Auction and Bid Procedures Notice attached hereto as Exhibit 2

provides proper notice to all parties in interest and is approved.

                 8.          No later than five (5) business days after entry of the Bid Procedures Order,

the Bid Procedures/Auction Notice will be served on all parties required by Bankruptcy Rule

2002, including: (a) the U.S. Trustee; (b) counsel to any statutory committee appointed in these

Cases; (c) counsel to Goldman Sachs Specialty Lending Group, L.P.; (d) all persons or entities

that have filed proofs of claim in the Debtors’ cases that have not been previously disallowed by

order of this Court and have been processed by the Debtors’ claims agent prior to the mailing of

the Disclosure Statement Notice; (e) all persons or entities listed in the Debtors' respective

Schedules of Assets and Liabilities, and any amendments thereto; (f) the Securities and Exchange

Commission; (g) all other parties in interest that have filed requests for notice pursuant to

Bankruptcy Rule 2002 in the Debtors' chapter 11 cases; (h) any other known holders or potential

holders of claims against the Debtors; (i) all entities known to have expressed an interest in

bidding on the Assets; (j) all known counterparties to the Debtors’ executory contracts and



                                                       5
DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD            Doc 355-1      Filed 11/07/20    Page 7 of 36




unexpired leases; (k) the United States Attorney’s office; (l) all state attorneys general in states in

which the Assets are located; (h) the Internal Revenue Service; (m) for each state in which the

Assets are located, the applicable taxing authorities; and (n) environmental and certain other

regulatory authorities in the states or applicable jurisdictions in which the Debtors’ assets are

located.

                 9.          Pursuant to sections 105, 363, 503 and 1123 of the Bankruptcy Code, the

Debtors are hereby authorized to pay the Bidder Incentives pursuant to the procedures set forth

herein and in the Bid Procedures, and the Bidder Incentives are hereby approved.

                 10.         The Cure Notice, substantially in the form attached hereto as Exhibit 3, is

hereby approved. The following Assumption and Assignment Procedures govern the assumption

and assignment of the Assumed/Assigned Executory Contracts in connection with the Sale of

Assets to the Successful Bidder(s):

                         (a)     If a Topping Bid is received, no later than three (3) days after the
                 Auction, the Debtors will file a schedule (the “Cure Schedule”) identifying (i) the
                 Assumed/Assigned Executory Contracts, potentially to be assumed and assigned to
                 a buyer in the event of a Sale and (ii) the amount, if any, the Debtors believe is
                 necessary to cure all monetary defaults under such agreement pursuant to section
                 365 of the Bankruptcy Code (the “Cure Costs”). If no Topping Bid is received, the
                 Cure Schedule will be filed as a Plan Supplement.

                        (b)      Upon the filing of the Cure Schedule, the Debtors will serve the
                 Cure Schedule and a notice of filing of the Cure Schedule (the “Cure Notice”) on
                 each of the nondebtor counterparties listed on the Cure Schedule by first class
                 mail. The Cure Notice will state that the Debtors are or may be seeking the sale,
                 assumption and assignment of the Assumed/Assigned Executory Contracts and
                 include (i) a description of each executory contract and unexpired lease that may
                 be assumed and assigned in connection with the Sale and (ii) the
                 Assumption/Assignment Objection Deadline (as defined below).

                         (c)    Counterparties to proposed Assumed/Assigned Executory Contracts
                 must file objections to the proposed assumption and assignment thereof
                 (“Assumption/Assignment Objection”) no later than five (5) days before the
                 Confirmation Hearing (the “Assumption/Assignment Objection Deadline”).



                                                       6
DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD             Doc 355-1        Filed 11/07/20         Page 8 of 36



                          (d)     Each Assumption/Assignment Objection must be filed with the
                  Court and served on the following parties so as to be received no later than the
                  Assumption/Assignment Objection Deadline: (a) the Debtors: c/o Ruby Tuesday,
                  Inc., 333 E. Broadway Ave., Maryville, TN 37804 (Attn: Shawn Lederman
                  (SLederman@rubytuesday.com)); (b) counsel to the Debtors: Pachulski, Stang,
                  Ziehl & Jones LLP, 919 N Market St # 1700, Wilmington, DE 19801 (Attn:
                  Malhar S. Pagay, Esq. (mpagay@pszjlaw.com) and James E. O’Neill, Esq.
                  (joneill@pszjlaw.com)); (c) counsel to any statutory committee appointed in these
                  cases; and (d) the Office of the United States Trustee, District of Delaware, J.
                  Caleb Boggs Federal Building, 844 King Street, Suite 2207, Wilmington,
                  Delaware 19801 (Attn: Linda Richenderfer).

                          (e)     If no objections are received with respect to any Assumed/Assigned
                  Executory Contract, then the Cure Cost set forth in the Cure Schedule for such
                  agreement will be binding upon the nondebtor counterparty to such agreement for
                  all purposes and will constitute a final determination of the Cure Cost required to
                  be paid by the applicable Debtor in connection with the assumption and
                  assignment of such agreement. In addition, all counterparties to the
                  Assumed/Assigned Executory Contracts who fail to file an objection before the
                  Assumption/Assignment Objection Deadline, will be (i) forever barred from
                  objecting to the Cure Costs or adequate assurance of future performance with
                  respect to the Assumed/Assigned Executory Contracts, and the Debtors and the
                  applicable purchaser(s) will be entitled to rely solely upon the Cure Cost set forth
                  in the Cure Schedule; (ii) deemed to have consented to the assumption and
                  assignment; and (iii) forever barred and estopped from asserting or claiming
                  against the applicable Debtor(s) or the applicable purchaser(s) that any additional
                  amounts are due or other defaults exist, that conditions to assignment must be
                  satisfied or that there is any other objection or defense to the assumptions or
                  assignment of the applicable Assumed/Assigned Executory Contracts.

                          (f)     At any time prior to the Confirmation Hearing, the Successful
                  Bidder(s) may amend the Cure Schedule to remove any executory contract or
                  unexpired lease therefrom.3 The nondebtor party or parties to any such excluded
                  contract or lease will be notified of such exclusion by written notice mailed within
                  one (1) business day after such determination.

                           (g)     Where a nondebtor counterparty to an Assumed/Assigned
                  Executory Contract files a Assumption/Assignment Objection asserting a cure
                  amount higher than the proposed Cure Cost (the “Disputed Cure Amount”), then
                  (i) to the extent that the parties are able to consensually resolve the Disputed Cure
                  Amount prior to the Confirmation Hearing, and subject to the applicable
                  purchaser’s consent to such resolution, the Debtors will promptly inform the
                  Creditors’ Committee of the proposed resolution or (ii) to the extent the parties are
                  unable to consensually resolve the dispute prior to the Confirmation Hearing, the
                  amount to be paid under section 365 of the Bankruptcy Code with respect to such
                  Disputed Cure Amount will be determined at the Confirmation Hearing or at such
                  other date and time as may be fixed by the Court. The Debtors intend to cooperate

3
 If the conditions for the Sale are not satisfied and the Debtors pursue the Stand-Alone Reorganization, it is
anticipated that all of the Debtors' executory contracts and unexpired leases will be assumed except for those
executory contracts and unexpired leases set forth on a schedule (the “Plan Rejection Schedule”) filed in connection
with the Plan. The Plan Rejection Schedule (if necessary) will be filed with the Court in accordance with the Plan and
served on the non-debtor counterparties to the executory contracts and unexpired leases.


                                                          7
DOCS_LA:332723.5 76136/001
               Case 20-12456-JTD            Doc 355-1      Filed 11/07/20     Page 9 of 36



                 with counterparties to Assumed/Assigned Executory Contracts to attempt to
                 reconcile any differences with respect to a particular Cure Cost. At any time prior
                 to or after the Court’s ruling on the Disputed Cure Amount, the Debtors may
                 remove such contract or lease from the list of Assumed/Assigned Executory
                 Contracts.

                 11.         For the avoidance of doubt, the presence of an Assumed/Assigned

Executory Contract on the Cure Schedule (a) does not constitute an admission that such

Assumed/Assigned Executory Contract is an executory contract or unexpired lease and/or (b)

shall not prevent the Debtors or any Successful Bidder(s) from subsequently withdrawing such

assumption or rejecting such Assumed/Assigned Executory Contract at any time before such

Assumed/Assigned Executory Contract is actually assumed and assigned pursuant to an order of

the Court.

                 12.         The Debtors shall provide or cause to be provided adequate assurance

information regarding all Successful Bidder(s) and Next Highest Bidder(s) to the nondebtor

counterparties to each Assumed/Assigned Executory Contract that may be assumed and assigned

to such Successful Bidder(s) or Next Highest Bidder(s) upon request. Each of the nondebtor

counterparties to the Assumed/Assigned Executory Contracts who receive adequate assurance

information in the form of voluntary disclosures or discovery from the Debtors or a proposed

assignee regarding a proposed assignee shall keep the adequate assurance information

confidential and only use or disclose the information as may be necessary to conduct due

diligence on the proposed assignee and/or object to a proposed assignment of the

Assumed/Assigned Executory Contract.

                 13.         The Debtors, after consultation with the Consultation Parties, shall have the

exclusive right to determine whether a bid is a Qualified Bid and shall notify Qualified Bidders



                                                       8
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD            Doc 355-1       Filed 11/07/20    Page 10 of 36




whether their bids have been recognized as such as promptly as practicable after a Qualified

Bidder delivers all of the materials required by the Bid Procedures.

                 14.         If the Debtors receive one or more Qualified Bids (as defined in the Bid

Procedures) that, either individually or collectively with other Qualified Bids, constitute a

Topping Bid, an auction (the “Auction”) will be held no later than [January 19, 2021], at 10:00

a.m. (Eastern Time), at the offices of Pachulski Stang Ziehl & Jones LLP, 919 North Market

Street, 17th Floor, Wilmington, Delaware 19801, or at any such other location as the Debtors may

hereafter designate. The Stalking Horse Purchaser, if any, is deemed a Qualified Bidder for all

purposes, including for purposes of participating in the Auction, should it wish to do so.

                 15.         Promptly after the conclusion of the Auction, but no later than before the

Confirmation Hearing, the Debtors shall file the Confirmation Order, which shall include

approval of the Sale as agreed upon between the Debtors and the Successful Bidder(s). The

Auction will be conducted openly and will be transcribed. The requirement of Local Rule 6004-

1(ii)(B) that all creditors be permitted to attend the Auction is hereby waived. Only Qualified

Bidders and the Consultation Parties and their professionals and/or representatives may attend the

Auction. In the Debtors’ discretion, the Auction may be held virtually, by telephonic or video

conference.

                 16.         Counsel to the Debtors is authorized to hold and conduct the Auction in

accordance with the Bid Procedures. At such Auction, each Qualified Bidder shall be required to

confirm that it has not engaged in any collusion with respect to the bidding or the sale, and the

Auction shall be conducted openly and transcribed. Within twenty-four (24) hours following the



                                                       9
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD            Doc 355-1        Filed 11/07/20   Page 11 of 36




conclusion of the Auction, the Debtors shall file a notice identifying the Successful Bidder with

the Court and shall serve such notice by fax, email, or if neither is available, by overnight mail to

all counterparties whose contracts are to be assumed and assigned.

                 17.         As contemplated by the RSA between the Debtors and their Secured

Lenders, the Court will conduct a hearing to approve the Successful Bid on January 22, 2021, at

[__:__ __.m.] (prevailing Eastern Time).

                 18.         If a Topping Bid is received, the following deadlines shall apply:

                 a.          January 29, 2021: Deadline for objections to (1) proposed

                             assumption/assignment of contracts and leases in connection with Sale; and

                             (2) Plan confirmation;

                 b.          February 3, 2021: Deadline for replies to any objections to (1) proposed

                             assumption/assignment of contracts and leases in connection with Sale; and

                             (2) Plan confirmation; and

                 c.          February 4, 2021, at [_:__ _.m.] (Eastern Time): Hearing regarding

                             Confirmation of the Plan (the “Confirmation Hearing”).

                 19.         Final approval of the Sale shall be considered by the Court as part of the

Confirmation Hearing.

                 20.         Notwithstanding the possible applicability of Bankruptcy Rule 6004(h) and

7062 or otherwise, the terms and conditions of this Bid Procedures Order shall be immediately

effective and enforceable upon its entry, and no automatic stay of execution shall apply to this

Bid Procedures Order.



                                                       10
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD             Doc 355-1       Filed 11/07/20    Page 12 of 36




                 21.         This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation of this Bid Procedures Order.




Dated: ______________, 2020
                                                         Honorable John T. Dorsey
                                                         United States Bankruptcy Judge




                                                       11
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD   Doc 355-1   Filed 11/07/20   Page 13 of 36




                                       Exhibit 1

                                    Bid Procedures




DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD             Doc 355-1        Filed 11/07/20        Page 14 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

                             BID PROCEDURES FOR SALE OF
                       SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS

       The above-captioned debtors and debtors in possession (the “Debtors”) filed a
motion dated November [_], 2020 (the “Motion”),2 seeking, among other things, approval of the
process and procedures set forth below (the “Bid Procedures”) through which they will
determine the highest and best offer for the sale of substantially all of the business assets of the
Debtors (the “Assets”). On [●], the Court entered its order (the “Bid Procedures Order”), which,
among other things, approved the Bid Procedures.

         The Debtors will only proceed with Sale Transaction(s) for the sale of all or substantially
all of their assets (the “Sale”), if certain conditions are satisfied as set forth in greater detail
below. Any Sale Transaction will be subject to the approval of the Court, which approval shall
be sought in connection with the confirmation of the Debtors’ Chapter 11 Plan (the “Plan”). A
joint hearing by the Court on the approval of the Sale Transaction(s) and confirmation of the


1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
  Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion or Purchase
Agreement, as applicable.



DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD       Doc 355-1       Filed 11/07/20     Page 15 of 36



Plan is currently scheduled for [●],at [TIME] (Eastern Time) (the “Sale and Confirmation
Hearing”).]

Stalking Horse Bidder

        The Debtors, in their discretion, exercised in good faith and in consultation with the
Consultation Parties, may execute, subject to higher or otherwise better offers, a purchase
agreement (the “Stalking Horse Agreement”) with a Qualified Bidder that submits a Qualified
Bid for all or substantially all of the Debtors’ assets that also satisfies the criteria of a Topping
Bid. The counterparty to such Stalking Horse Agreement will serve as the stalking horse bidder
(the “Stalking Horse Bidder”) at the Auction, if one is held. If the Debtors choose to enter into a
Stalking Horse Agreement, the Debtors, in their discretion, exercised in good faith and after
consultation with the Consultation Parties, may offer the Stalking Horse Bidder the Breakup Fee
of no more than 3.0% of the total cash consideration payable under such Stalking Horse
Agreement plus the Expense Reimbursement for the Stalking Horse Bidder’s actual out-of-
pocket costs not to exceed $500,000. In the event that a Stalking Horse Agreement is entered
into, the Debtors will promptly file such agreement with the Court.

Agreement

        Prospective bidders should submit a proposed asset purchase agreement (a “Purchase
Agreement”), similar in form and substance, as modified, to the asset purchase agreement to be
furnished by the Debtors. Subject to the approval of the Court, the Qualified Bidder who submits
the highest or best bid among the Topping Bids or any credit bids at the auction will purchase the
Assets, and assume certain executory contracts and unexpired leases of the Debtors, free and
clear of any Liens, Claims and Encumbrances, and other interests. The transaction contemplated
is subject to competitive bidding as set forth herein, and approval by the Court pursuant to
Bankruptcy Code sections 363, 365, 1123 and/or 1141, as applicable.

Assets for Sale

        The Debtors are offering for sale the Assets, which generally consist of their restaurant
leases, inventory and equipment, owned real estate, intellectual property, and associated
restaurant business, substantially all of the Debtors’ other business assets and property associated
therewith. All of the Debtors’ right, title and interest in and to the Assets subject thereto shall be
sold free and clear of any liens, claims, encumbrances and other interests (except as otherwise
provided in the applicable Purchase Agreement) to the maximum extent permitted by sections
363 and/or 1123 of the Bankruptcy Code, with such liens, claims, encumbrances and other
interests to attach to the net proceeds of the sale of the Assets with the same validity and priority
as such liens, claims, encumbrances and other interests applied against the Assets.

         Further information on the Assets being offered for sale pursuant to these Bid Procedures
is available upon request from the Debtors' investment banker, FocalPoint Securities, LLC
(“FocalPoint”), 11150 Santa Monica Blvd., Suite 1550, Los Angeles, California 90025 (Attn:
Richard F. NeJame) and at rnejame@focalpointllc.com.

Participation Requirements

        In order to participate in the bidding process or otherwise be considered for any purpose
hereunder, a person interested in all or portions of the Assets (a “Potential Bidder”) must first
deliver (unless previously delivered) to the Debtors and their counsel, not later than five (5)
business days before the Bid Deadline (defined below), unless otherwise modified by the
Debtors in their reasonable discretion after consultation with the Consultation Parties, provided
that, without the Secured Creditors’ prior written consent, the Debtors cannot waive or modify

                                                  2
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD             Doc 355-1      Filed 11/07/20     Page 16 of 36



any provisions of the Bid Procedures relating to (a) the definition of a Topping Bid, (b) the
requirement that the Stalking Horse Bid and any Qualified Bid, either individually or in
combination with other Qualified Bids, shall be a Topping Bid, (c) the requirement that any
credit bid by the Secured Creditors shall be deemed to be a Qualified Bid, (d) the Secured
Creditors’ right to credit bid, subject to the Debtors’ right, pursuant to that certain Restructuring
Support Agreement Term Sheet, dated September 18, 2020, by and between the Debtors and
Secured Creditors (the “RSA Term Sheet”) to contest the allowance and inclusion in any such
credit bid of any call premium and yield maintenance premium under the Credit Agreement, or
(e) any deadlines or milestones included in the Bid Procedures that constitute Sale Milestones in
the RSA Term Sheet:

        a)       Confidentiality Agreement. An executed confidentiality agreement
                 (“Confidentiality Agreement”) in form and substance acceptable to the Debtors;

        b)       Identification of Potential Bidder. Concurrently with its Bid, identification of the
                 Potential Bidder, its principals, and the representatives thereof who are authorized
                 to appear and act on their behalf for all purposes regarding the contemplated
                 transaction;

        c)       Corporate Authority. Concurrently with its Bid, written evidence satisfactory to
                 Debtors of the Potential Bidder’s chief executive officer or other appropriate
                 senior executive’s approval of the contemplated transaction;

        d)       Disclosure. Written disclosure of any connections or agreements with the
                 Debtors, the Stalking Horse Purchaser, any other known Potential Bidder or
                 Qualified Bidder (as defined below), and/or any officer, director or direct or
                 indirect equity security holder of the Debtors; and

        e)       Proof of Financial Ability to Perform. Prior to or at the time of presentation of a
                 Bid, written evidence that demonstrates the Potential Bidder has the necessary
                 financial ability to close the contemplated transaction and provide adequate
                 assurance of future performance under all contracts to be assumed in such
                 contemplated transaction. Such information should include, inter alia, the
                 following:

                 (1)         the Potential Bidder’s current financial statements (audited if they exist);
                 (2)         contact names and numbers for verification of financing sources;
                 (3)         evidence of the Potential Bidder’s internal resources and proof of any debt
                             or equity funding commitments that are needed to close the contemplated
                             transaction; and
                 (4)         any such other form of financial disclosure of credit-quality support
                             information or enhancement acceptable to the Debtors demonstrating that
                             such Potential Bidder has the ability to close the contemplated transaction.

Designation as Qualified Bidder

        A “Qualified Bidder” is a Potential Bidder (or combination of Potential Bidders whose
bids for the Assets of the Debtors constitute a Topping Bid, do not overlap and who shall also be
referred to herein as a single Qualified Bidder) that delivers the documents described above and
otherwise satisfies the requirements of the Bid Procedures Order and the procedures set forth

                                                       3
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD       Doc 355-1      Filed 11/07/20    Page 17 of 36



herein, and that the Debtors, in their discretion (in consultation with any Official Committee of
Unsecured Creditors that may be appointed (the “Committee”), Goldman Sachs Specialty
Lending Group, L.P. (as “DIP Agent”, “DIP Lender” and as a “Secured Creditor”) and TCW
Direct Lending (as a “DIP Lender” and “Secured Creditor” and, both of the foregoing, together
with the Committee, the “Consultation Parties”)), determine is reasonably likely to submit a
bona fide offer for the Assets and to be able to consummate a sale if selected as a Successful
Bidder; provided, however, that, notwithstanding anything to the contrary herein, to the extent
that the Secured Creditors submit a credit bid for any of the Assets, the Secured Creditors shall
no longer be treated as a Consultation Party for purposes of these Bid Procedures.

        The Debtors, in their sole discretion and in consultation with the Consultation Parties,
shall determine and notify the Potential Bidder with respect to whether such Potential Bidder is a
Qualified Bidder.

       The Stalking Horse Purchaser, if any, is a Qualified Bidder and is deemed to satisfy all
Bid requirements as set forth herein.

Access to Due Diligence Materials

        Only Potential Bidders that execute and deliver a confidentiality agreement satisfactory
to the Debtors, in their sole discretion, are eligible to receive due diligence access or access to
additional non-public information. The Debtors shall not be required to provide confidential or
proprietary information to a Potential Bidder if the Debtors believe that such disclosure would be
detrimental to the interests of the Debtors. If the Debtors determine that a Potential Bidder who
has satisfied all requirements to become a Qualified Bidder and yet does not constitute a
Qualified Bidder, then such Potential Bidder’s right to receive due diligence access or access to
additional non-public information shall terminate. The Debtors will designate an employee or
other representative to coordinate all reasonable requests for additional information and due
diligence access from Qualified Bidders. The Debtors shall not be obligated to furnish any due
diligence information after the Bid Deadline (as hereinafter defined). The Debtors are not
responsible for, and will bear no liability with respect to, any information obtained by Qualified
Bidders in connection with the sale of the Assets.

Due Diligence From Bidders

        Each Potential Bidder and Qualified Bidder (each, a “Bidder”) (and, collectively,
“Bidders”) shall comply with all requests for additional information and due diligence access by
the Debtors or its advisors regarding such Bidder and its contemplated transaction. Failure by a
Potential Bidder to comply with requests for additional information and due diligence access will
be a basis for the Debtors to determine that the Potential Bidder is not a Qualified Bidder.
Failure by a Qualified Bidder to comply with such requests for additional information and due
diligence access will be a basis for the Debtors to determine that a bid made by a Qualified
Bidder is not a Qualified Bid.

                                         Bidding Process

         The Debtors and their advisors, shall (in consultation with the Consultation Parties): (i)
determine whether a Potential Bidder is a Qualified Bidder; (ii) coordinate the efforts of Bidders
in conducting their due diligence investigations, as permitted by the provisions hereof;
(iii) receive offers from Qualified Bidders; and (iv) negotiate any offers made to purchase the
Assets. The Debtors (in consultation with the Consultation Parties) shall have the right to adopt
such other rules for the bidding process that are not inconsistent with the Bid Procedures Order
that will better promote the goals of such process.


                                                 4
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD       Doc 355-1       Filed 11/07/20     Page 18 of 36



Bid Deadline

        On or before the Bid Deadline, a Qualified Bidder that desires to make an offer,
solicitation or proposal (a “Bid”) shall deliver written and electronic copies of its Bid to the
Debtors, Ruby Tuesday, Inc., 333 E. Broadway Ave., Maryville, TN 37804 (Attn: Shawn
Lederman (SLederman@rubytuesday.com), with copies to FocalPoint Securities, LLC,
FocalPoint Securities, LLC (“FocalPoint”), 11150 Santa Monica Blvd., Suite 1550, Los Angeles,
California 90025 (Attn: Richard F. NeJame) and at rnejame@focalpointllc.com), with a copy to
counsel for the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 N. Market St., 17th Floor,
Wilmington, Delaware 19801, Attn: Malhar S. Pagay and James E. O’Neill, not later than 4:00
p.m. (prevailing Eastern time) on January 7, 2021 (the “Bid Deadline”). The Debtors shall
promptly provide copies of all Bids to counsel for the Consultation Parties.

        A Bid received after the Bid Deadline shall not constitute a Qualified Bid.

Bid Requirements

        To be eligible to participate in the Auction, each Bid and each Qualified Bidder
submitting such a Bid must be determined by the Debtors (in consultation with the Consultation
Parties) to satisfy each of the following conditions), unless otherwise modified by the Debtors in
their reasonable discretion after consultation with the Consultation Parties; provided that,
without the Secured Creditors’ prior written consent, the Debtors cannot waive or modify any
provisions of the Bid Procedures relating to (a) the definition of a Topping Bid, (b) the
requirement that the Stalking Horse Bid and any Qualified Bid, either individually or in
combination with other Qualified Bids, shall be a Topping Bid, (c) the requirement that any
credit bid by the Secured Creditors shall be deemed to be a Qualified Bid, (d) the Secured
Creditors’ right to credit bid, subject to the Debtors’ right, pursuant to that certain Restructuring
Support Agreement Term Sheet, dated September 18, 2020, by and between the Debtors and
Secured Creditors (the “RSA Term Sheet”) to contest the allowance and inclusion in any such
credit bid of any call premium and yield maintenance premium under the Credit Agreement, or
(e) any deadlines or milestones included in the Bid Procedures that constitute Sale Milestones in
the RSA Term Sheet:

1.      Good Faith Deposit. Each Bid must be accompanied by a deposit (the “Good Faith
        Deposit”) in the form of a certified check or cash payable to the order of Ruby Tuesday,
        Inc. in an amount to be determined by the Debtors, but in any event no less than 10% of
        the Bidder’s offer.

2.      Purchase Price. The Bid, on its own or when combined with other Bids in accordance
        with the Bid Procedures, must be a Topping Bid. The consideration proposed by such
        Bid may include only cash and/or other consideration acceptable to the Debtors (in
        consultation with the Consultation Parties). If a Stalking Horse Bidder has been selected
        by the Debtors, the cash component of the Bid must be no less than an amount necessary
        to satisfy the Breakup Fee and Expense Reimbursement, as defined below. In order for
        the Bid to qualify as a Topping Bid, (a) it must provide for cash consideration at closing
        that is sufficient to pay all DIP Facility claims and Pre-Petition Secured Debt Claims in
        full on the closing date or (b) the Debtors, in consultation with the Consultation Parties,
        must be able to combine such Bid with other Bids for subsets of Assets such that,
        collectively, such Bids meet the criteria for a Topping Bid . The Bid must clearly set
        forth the purchase price and identify any non-cash components including, without
        limitation, which liabilities of the Debtors the bidder is agreeing to assume (the “Purchase
        Price”).



                                                  5
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD       Doc 355-1       Filed 11/07/20     Page 19 of 36



3.      Irrevocable. The Bid must include a signed writing stating that it is irrevocable until the
        selection of the Successful Bidder, provided that if such Bidder is selected as the
        Successful Bidder or the Back-Up Bidder, its offer shall remain irrevocable until the
        earlier of (a) the closing of the Sale with the Successful Bidder or the Back-Up Bidder,
        and (b) March 24, 2021 (the earlier of the dates being the “Termination Date”).

4.      Principal Terms. A Bid must include an executed agreement pursuant to which the
        Qualified Bidder proposes to effectuate the contemplated transaction (the “Contemplated
        Transaction Documents”) and a redlined copy of the Purchase Agreement marked to
        show all changes requested by the Qualified Bidder against the Stalking Horse
        Agreement, if any, including specification of the proposed purchase price and any
        changes to any exhibits or schedules to the Purchase Agreement. The terms and
        conditions of the Contemplated Transaction Documents must be, in the aggregate, not
        materially more burdensome to the Debtors than the provisions contained in the Stalking
        Horse Agreement, if any. A Bid must identify with particularity each and every
        condition to closing and all executory contracts and unexpired leases to be assumed and
        assigned pursuant to the Contemplated Transaction Documents. The Contemplated
        Transaction Documents must include a commitment to close by no later than March 24,
        2021.

5.      Contingencies. A Bid may not be conditioned on obtaining financing or any internal
        approval or on the outcome or review of due diligence, but may be subject to the
        accuracy in all material respects at the closing of specified representations and warranties
        at or before closing or the satisfaction in all material respects at the closing of specified
        conditions. A Bid must disclose any governmental approvals identified by the Qualified
        Bidder other than as set forth in the Purchase Agreement that may impact the evaluation
        of such Bid.

6.      Authorization to Bid and Identity of Bidder. A Bid must include evidence of
        authorization and approval from such Qualified Bidder’s board of directors (or
        comparable governing body, or a statement as to why such approval is unnecessary) with
        respect to the submission, execution, delivery and closing of the Contemplated
        Transaction Documents. A Bid must also fully disclose the identity of such entity that is
        submitting the Bid, including the identity of each equity holder or other financial backer
        of the bidder if such bidder is formed for the purpose of submitting the bid.

7.      Financing Sources. A Bid must contain written evidence of a commitment for financing
        or other evidence of the ability to consummate the sale satisfactory to the Debtors (in
        consultation with the Consultation Parties) with appropriate contact information for such
        financing sources.

8.      No Fees Payable to Qualified Bidder. Other than the Stalking Horse Bid, a Bid may not
        request or entitle the Qualified Bidder to any breakup fee, termination fee, expense
        reimbursement or similar type of payment. Moreover, by submitting a Bid, a Bidder
        shall be deemed to waive the right to pursue a substantial contribution claim under
        Bankruptcy Code § 503 related in any way to the submission of its Bid or the Bid
        Procedures.

9.      Immediate Payment of the Breakup Fee and Expense Reimbursement. A Bid must allow
        for the immediate payment of the Breakup Fee and Expense Reimbursement to the
        Stalking Horse Purchaser from the first proceeds of the cash portion of the Purchase Price
        of such Bid.



                                                  6
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD       Doc 355-1       Filed 11/07/20    Page 20 of 36



10.     Non-Reliance. A Bid must include an acknowledgement and representation of the
        Qualified Bidder that it has had an opportunity to conduct any and all due diligence
        regarding the Assets and assumed liabilities prior to making its Bid, that it has relied
        solely upon its own independent review, investigation and/or inspection of any
        documents and/or the Assets in making its Bid, and that it did not rely upon any written
        or oral statements, representations, warranties, or guaranties, express, implied, statutory
        or otherwise, regarding the Assets, the financial performance of the Assets or the physical
        condition of the Assets, the assumed liabilities, or the completeness of any information
        provided in connection therewith or the Auction, except as expressly stated in the
        Contemplated Transaction Documents.

         A Bid received from a Qualified Bidder before the Bid Deadline that meets the above
requirements and that satisfies the Bid Deadline requirement above shall constitute a “Qualified
Bid,” if the Debtors believe, in their sole discretion (in consultation with the Consultation
Parties), that such Bid would be consummated if selected as the Successful Bid. The Debtors
shall have the right to reject any and all Bids that they believe, in their sole discretion (in
consultation with the Consultation Parties), do not comply with the Bid Procedures. In the event
that any Potential Bidder is determined by the Debtors not to be a Qualified Bidder, the Potential
Bidder shall be refunded its Good Faith Deposit. Any credit bid submitted by the Agent shall be
deemed to be a Qualified Bid.

                                              Auction

        After the receipt and review of all Qualified Bids, the Debtors shall make a
determination, in consultation with the Consultation Parties, whether to proceed with the
selection of a Baseline Bid (defined below) and the Auction for a Sale. The Debtors will only
proceed with the Auction if the following conditions are satisfied, or if there is a reasonable
likelihood that the such conditions will be satisfied at the conclusion of the Auction: (1) the
Debtors’ Board of Directors concludes that acceptance of one or more Qualified Bids for all of
the Assets is value-maximizing for the Debtors’ estates; and (2) the Debtors will proceed with
the Auction only if a bid (or bids) is received which provides for cash deposits of no less than ten
percent (10%) of the purchase price and for cash consideration that is sufficient to pay all DIP
Facility claims and Pre-Petition Secured Debt Claims in full on the closing date. For the
avoidance of doubt, confirmation of the Plan is not a requirement for the Debtors to proceed with
the Auction for a Sale.

        At least forty-eight (48) hours prior to the Auction, the Debtors shall provide the Stalking
Horse Purchaser, all Qualified Bidders and the Consultation Parties with copies of all Qualified
Bids in advance of the Auction, but may exclude any confidential financial information, as
reasonably designated by the applicable Qualified Bidder.

        Unless otherwise designated by the Debtors (in consultation with the Consultation
Parties), the Auction shall commence at 10:00 a.m. (Eastern time) on a date no later than
January 19, 2021, at the offices of Pachulski Stang Ziehl & Jones LLP, 919 N. Market St., 17th
Floor, Wilmington, DE 19899, or at such other place designated by the Debtors. In the Debtors’
discretion, the Auction may be held virtually, by telephonic or video conference.

         In advance of the Auction, the Debtors will notify all Qualified Bidders in writing of
(i) the highest or otherwise best Qualified Bid that, either individually or collectively with other
Qualified Bids, constitutes a Topping Bid, as determined by the Debtors in their discretion in
consultation with the Consultation Parties (the “Baseline Bid”) and (ii) the time and place of the
Auction.



                                                  7
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD       Doc 355-1      Filed 11/07/20     Page 21 of 36



        If the Debtors do not receive at least one (1) Qualified Bid from a Qualified Bidder
(inclusive of the Stalking Horse Purchaser Bid) that is, either individually or, collectively with
other Qualified Bids, a Topping Bid, then no Auction shall be scheduled or conducted.

       If the Auction is necessary, such Auction shall be conducted according to the following
procedures:

1.      Participation at the Auction

       Only the Stalking Horse Purchaser and Qualified Bidders that have submitted Qualified
Bids are eligible to participate at the Auction. Only the authorized representatives and
professional advisors of each of the Qualified Bidders, the Stalking Horse Purchaser, the
Debtors, the Consultation Parties and the U.S. Trustee shall be permitted to attend the Auction.

        Except as otherwise set forth herein, the Debtors (in consultation with the Consultation
Parties) may conduct the Auction in the manner they determine will result in the highest or best
offer for the Assets in accordance with the Bid Procedures.

        In the Debtors’ sole discretion, after the conclusion of the Auction, the Debtors may
resume an auction for the sale of discrete assets and/or discrete groups of assets, if any, which
are not included in the Successful Bid, on such bidding procedures as may be implemented by
the Debtors in their discretion.

2.      The Debtors Shall Conduct the Auction

        The Debtors and their professionals shall direct and preside over the Auction. At the start
of the Auction, the Debtors shall describe the terms of the Baseline Bid. The determination of
which Qualified Bid constitutes the Baseline Bid shall be made by the Debtors in their discretion
(in consultation with the Consultation Parties), and may take into account any factors the Debtors
reasonably deem relevant to the value of the Qualified Bid to the estates. All Bids made
thereafter shall be Overbids (as defined below) and shall be made and received on an open basis,
and all material terms of each Bid shall be fully disclosed to all other Qualified Bidders. The
Debtors reserve the right to conduct the Auction in the manner designed to maximize value
based upon the nature and extent of the Qualified Bids received in accordance with the Bid
Procedures. The Debtors shall maintain a transcript of all Bids made and announced at the
Auction, including the Baseline Bid, all Overbids and the Successful Bid. Pursuant to Local
Rule 6004-1, each Qualified Bidder shall be required to confirm that it has not engaged in any
collusion with respect to the Bid Procedures, the Auction or the proposed transaction.




                                                 8
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD        Doc 355-1       Filed 11/07/20     Page 22 of 36



3.      Terms of Overbids

        An “Overbid” is any bid made at the Auction subsequent to the Debtors’ announcement
of the Baseline Bid. To submit an Overbid for purposes of this Auction, a Qualified Bidder must
comply with the following conditions:

        (a)      Minimum Overbid Increment

        During the Auction, bidding shall begin initially with the Baseline Bid. Any Overbid
after the Baseline Bid shall be made in increments of at least $100,000 in cash or other
consideration acceptable to the Debtors; provided, however, that any Overbids by the Stalking
Horse Purchaser thereafter shall only be required to be equal to the sum of (1) the then existing
lead Bid plus (2) the $100,000 Overbid less (3) the sum of the amount of the Breakup Fee and
Expense Reimbursement.

       Any Overbid made by a Qualified Bidder must remain open and binding on the Qualified
Bidder until and unless the Debtors (in consultation with the Consultation Parties) accept a
higher Qualified Bid as an Overbid.

        (b)      Consideration of Overbids

        The Debtors reserve the right, in their reasonable business judgment, to make one or
more adjournments in the Auction to, among other things: facilitate discussions between the
Debtors and individual Qualified Bidders; allow individual Qualified Bidders to consider how
they wish to proceed; and give Qualified Bidders the opportunity to provide the Debtors with
such additional evidence as the Debtors, in their reasonable business judgment, may require, that
the Qualified Bidder has sufficient internal resources, or has received sufficient non-contingent
debt and/or equity funding commitments, to consummate the proposed transaction at the
prevailing Overbid amount.

4.      Additional Procedures

        The Debtors may adopt rules for the Auction at or prior to the Auction that, in their
reasonable discretion (in consultation with the Consultation Parties), will better promote the
goals of the Auction and that are not inconsistent with any of the provisions of the Bid
Procedures Order or the Bankruptcy Code. All such rules will provide that all Bids shall be
made and received in one room, on an open basis, and all other Qualified Bidders shall be
entitled to be present for all bidding with the understanding that the true identity of each
Qualified Bidder (i.e., the principals submitting the Bid) shall be fully disclosed to all other
Qualified Bidders and that all material terms of each Qualified Bid will be fully disclosed to all
other Qualified Bidders throughout the entire Auction. Notwithstanding the foregoing, the
Auction may be held virtually, by telephonic or video conference.

        The Debtors (in consultation with the Consultation Parties) may (a) determine which
Qualified Bid, if any, is the highest and best offer and (b) reject at any time before entry of an
order of the Court approving the sale of the Assets pursuant to a Qualified Bid, any Bid that is (i)
inadequate or insufficient; (ii) not in conformity with the requirements of the Bankruptcy Code
or these Bid Procedures; or (iii) contrary to the best interest of the Debtors, their estates and their
creditors.




                                                   9
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD       Doc 355-1      Filed 11/07/20    Page 23 of 36



5.      Consent to Jurisdiction as Condition to Bidding

        All Qualified Bidders at the Auction shall be deemed to have consented to the core
jurisdiction of the Court and waived any right to a jury trial in connection with any disputes
relating to the Auction, and the construction and enforcement of each Qualified Bidder’s
Contemplated Transaction Documents, as applicable.

6.      Closing the Auction

        Upon conclusion of the bidding, the Auction shall be closed, and the Debtors (in
consultation with the Consultation Parties) shall immediately identify the highest or best offer for
the Assets (which may be an aggregate of bids for less than all of the Assets) from among the
Topping Bids or any credit bid(s) for the Assets (the “Successful Bid”) and the entity submitting
such Successful Bid (the “Successful Bidder”), which highest or best offer will provide the
greatest amount of net value to the Debtors, and the next highest or best offers among the
Topping Bids or any credit bid(s) after the Successful Bid (the “Back-up Bid”) and the entity or
entities submitting the Back-up Bid (the “Back-up Bidder”), and advise the Qualified Bidders of
such determination. Upon three (3) days’ prior notice by the Debtors, the Back-up Bidder
selected by the Debtors must immediately proceed with the closing of the transaction
contemplated under the Back-up Bid in the event that the transaction with the Successful Bidder
is not consummated for any reason.

       As stated above, the Bids of the Successful Bidder and the Back-up Bidder must be
irrevocable until the Termination Date.

                                  Acceptance of Successful Bid

        The Debtors shall sell the Assets to the Successful Bidder upon the approval of the
Successful Bid by the Court after the Confirmation Hearing. The Debtors’ presentation of a
particular Qualified Bid to the Court for approval does not constitute the Debtors’ acceptance of
such Qualified Bid. The Debtors will be deemed to have accepted a Qualified Bid only when the
Qualified Bid has been approved by the Court at the Confirmation Hearing.

                                        “As Is, Where Is”

        The sale of the Assets shall be on an “as is, where is” basis and without representations or
warranties of any kind, nature, or description by the Debtors, their agents or their estates except
to the extent set forth in the Purchase Agreement of the Successful Bidder. Each Qualified
Bidder shall be deemed to acknowledge and represent that it has had an opportunity to conduct
any and all due diligence regarding the Assets prior to making its offer, that it has relied solely
upon its own independent review, investigation and/or inspection of any documents and/or the
Assets in making its bid, and that it did not rely upon any written or oral statements,
representations, promises, warranties or guaranties whatsoever, whether express, implied, by
operation of law or otherwise, regarding the Assets, or the completeness of any information
provided in connection therewith or the Auction, except as expressly stated in these Bid
Procedures or the Purchase Agreement of the Successful Bidder.

                                  Free of Any and All Interests

        Except as otherwise provided in the Successful Bidder’s Purchase Agreement and subject
to the approval of the Court, all of Debtors’ right, title and interest in and to the Assets subject
thereto shall be sold free and clear of any liens, claims, encumbrances, and other interests to the
maximum extent permitted by sections 363 and/or 1141 of the Bankruptcy Code, as applicable,
with such liens, claims, encumbrances, and other interests to attach to the net proceeds of the sale

                                                10
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD      Doc 355-1      Filed 11/07/20    Page 24 of 36



of the Assets with the same validity and priority as such liens, claims, encumbrances and other
interests applied against the Assets.

                                Sale and Confirmation Hearing

        At the Sale and Confirmation Hearing, the Debtors may seek the entry of an order (the
“Confirmation Order”) confirming the Plan and authorizing and approving one or more Sale
Transactions to the Successful Bidder(s). The Sale and Confirmation Hearing may be adjourned
or rescheduled without notice or with limited and shortened notice to parties other than the
Consultation Parties, including by (i) an announcement of such adjournment at the Sale and
Confirmation Hearing or at the Auction or (ii) the filing of a notice of adjournment with the
Court prior to the commencement of the Sale and Confirmation Hearing

        If the Successful Bidder fails to consummate an approved sale in accordance with the
applicable asset purchase agreement or such agreement is terminated, the Debtors shall be
authorized, but not required, to deem the Back-up Bid, as disclosed at the Sale and Confirmation
Hearing, the Successful Bid, and the Debtors shall be authorized, but not required, to
consummate the sale with the Qualified Bidder submitting the next highest such Bid without
further order of the Court.

                                 Return of Good Faith Deposit

         The Good Faith Deposit of the Successful Bidder (or the Back-up Bidder that becomes a
Successful Bidder) shall be applied to the Purchase Price of such transaction at Closing. The
Debtors will hold the Good Faith Deposits of the Successful Bidder and the next highest
Qualified Bidder in a segregated account until the closing of the sale with the Successful Bidder;
Good Faith Deposits of all other Qualified Bidders shall be held in a segregated account, and
thereafter returned to the respective bidders following the conclusion of the Auction. If a
Successful Bidder (including any Back-up Bidder that has become the Successful Bidder) fails to
consummate an approved sale because of a breach or failure to perform on the part of such
Successful Bidder, the Debtors shall be entitled to retain the Successful Bidder’s Good Faith
Deposit as part of the Debtors’ damages resulting from such Successful Bidder’s breach or
failure to perform.




                                               11
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD   Doc 355-1   Filed 11/07/20   Page 25 of 36




                                      EXHIBIT 2

                             Auction / Bid Procedures Notice




DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD             Doc 355-1        Filed 11/07/20        Page 26 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

                  NOTICE OF SALE BY AUCTION AND BID PROCEDURES


        PLEASE TAKE NOTICE that on November [__], 2020, the above-captioned debtors
and debtors in possession (the “Debtors”) filed the Motion of Debtors for an Order (a)
Approving Bid Procedures for the Sale of the Debtors’ Assets, (b) Approving Certain Bidder
Incentives in Connection with the Debtors’ Entry Into a Stalking Horse Agreement, If Any and
(c) Approving Procedures for the Assumption and Assignment of Executory Contract and
Unexpired Leases [Docket No. [●]] (the “Bid Procedures Motion”) with the United States
Bankruptcy Court for the District of Delaware (the “Court”) seeking, among other things, entry
of an order (the “Bid Procedures Order”) (a) establishing bid procedures for the sale of
substantially all of the Debtors’ assets (the “Assets”); (b) approving certain bidding incentives in
connection with the Debtors’ entry into a stalking horse agreement, if any, and (c) procedures for
the assumption, assignment and sale of executory contracts and unexpired leases (collectively,
the “Assumed/Assigned Executory Contracts”). Please note that all capitalized terms used but
not defined herein shall have the meanings set forth in the Bid Procedures Motion.
1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


.



DOCS_LA:332723.5 76136/001
                Case 20-12456-JTD            Doc 355-1        Filed 11/07/20       Page 27 of 36




        PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
purchase of the Assets consistent with the bidding procedures (the “Bid Procedures”) approved
by the Court by entry of an order on [●], 2020 [Docket No. [●]] (the “Bid Procedures Order”).
All interested bidders should carefully read the Bid Procedures and Bid Procedures Order.
Any interested bidder should contact Richard F. NeJame at FocalPoint Securities, LLC,
FocalPoint Securities, LLC (“FocalPoint”), 11150 Santa Monica Blvd., Suite 1550, Los Angeles,
California 90025 (Attn: Richard F. NeJame) and at rnejame@focalpointllc.com), the Debtor’s
investment banking advisor. A separate notice will be provided to counterparties to executory
contracts and unexpired leases with the Debtors that may be assumed, assigned and sold in
connection with the Sale. To the extent that there are any inconsistencies between this notice and
the Bid Procedures or Bid Procedures Order, the Bid Procedures or the Bid Procedures Order, as
applicable, shall govern in all respects.

       PLEASE TAKE FURTHER NOTICE that, if the Debtors receive qualified bids within
the requirements and time frame specified by the Bid Procedures, the Debtors will conduct an
auction (the “Auction”) of the Assets on January 19, 2021, at 10:00 a.m. (prevailing Eastern
Time) at the offices of Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,
Wilmington, Delaware 19801 (or at any other location as the Debtors may hereafter designate on
proper notice).2

        PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the Sale
at a hearing scheduled to commence on or before February 4, 2021, at __:__ _.m. (prevailing
Eastern Time)] (the “Sale and Confirmation Hearing”) before the Honorable John T. Dorsey,
United States Bankruptcy Judge at the United States Bankruptcy Court for the District of
Delaware, at 824 North Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware
19801.

        PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bid
Procedures Order with respect to any objections to proposed cure amounts or the assumption,
assignment and sale of Assumed/Assigned Executory Contracts, objections to the relief
requested in the Sale Motion must: (a) be in writing; (b) conform to the applicable provisions of
the Bankruptcy Rules and the Local Rules; (c) state with particularity the legal and factual bases
for the objection and the specific grounds therefor; and (d) be filed with the Court and served so
as to be actually received on or before January 29, 2021, at 4:00 p.m. (prevailing Eastern
Time) by the following parties:
                   Counsel to the Debtors                                The United States Trustee
                 Pachulski Stang Ziehl & Jones LLP                   Office of the United States Trustee
                     919 Market St., 17th Floor                         For the District of Delaware
                    Wilmington, Delaware 19801                     844 King Street, Suite 2207, Lockbox 35
             Attn: Malhar S. Pagay and James E. O’Neill                 Wilmington, Delaware, 19801
             mpagay@pszjlaw.com, joneill@pszjlaw.com                          Attn: Linda Richenderfer




2
    The Auction may be held telephonically or via video conferencing.


                                                          2
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD         Doc 355-1       Filed 11/07/20    Page 28 of 36



    Proposed Counsel to the Official Committee of
                                                            Counsel to the Stalking Horse Bidder
               Unsecured Creditors
        Kramer Levin Naftalis & Frankel LLP
            1177 Avenue of the Americas
             New York, New York 10036
      Attn: Robert T. Schmidt and Adam Rogoff
        RSchmidt@KRAMERLEVIN.com and
          ARogoff@KRAMERLEVIN.com




           Counsel to the DIP Lender Agent
             Cleary Gottlieb Steen & Hamilton LLP
                       One Liberty Plaza
                  New York, New York 10006
            Attn: Sean A. O’Neal and Jane VanLare
         soneal@cgsh.com, jvanlare@cgsh.com




        CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION:

     ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION
TO THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN
ACCORDANCE WITH THE BID PROCEDURES ORDER SHALL BE FOREVER
BARRED FROM ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH
RESPECT TO THE TRANSFER OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS
SET FORTH IN THE APPLICABLE PURCHASE AGREEMENT.

        PLEASE TAKE FURTHER NOTICE that copies of the Bid Procedures Motion, the
Bid Procedures, and the Bid Procedures Order, as well as all related exhibits, including
the Stalking Horse Purchase Agreement and the proposed Sale Order, are available: (a) free of
charge upon request to the Debtors’ claims agent, Epiq Corporate Restructuring, LLC, at
https://dm.epiq11.com/rubytuesday , or by calling 1-888-490-0613; or (b) for a fee via PACER
by visiting http://www.deb.uscourts.gov.




                                                    3
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD   Doc 355-1   Filed 11/07/20   Page 29 of 36




Dated: [●]                               PACHULSKI STANG ZIEHL & JONES LLP



                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Malhar S. Pagay (CA Bar No. 189289)
                                         James E. O’Neill (Bar No. 4042)
                                         Victoria A. Newmark (CA Bar No. 183581)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, Delaware 19899-8705 (Courier 19801)
                                         Telephone: 302-652-4100
                                         Facsimile: 302-652-4400
                                         Email: rpachulski@pszjlaw.com
                                                mpagay@pszjlaw.com
                                                joneill@pszjlaw.com
                                                vnewmark@pszjlaw.com

                                         [Proposed] Counsel for Debtors and Debtors in
                                         Possession




                                          4
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD   Doc 355-1   Filed 11/07/20   Page 30 of 36




                                       Exhibit 3

                                  Form of Cure Notice




DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD             Doc 355-1        Filed 11/07/20        Page 31 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

                                             Deadline for Submitting Bids: [To be determined] (Eastern Time)
                                            Deadline for Objections to Sale: [To be determined] (Eastern Time)
                                                             Auction Date: [To be determined] (Eastern Time)
                                               Confirmation Hearing Date: [To be determined] (Eastern Time)

          NOTICE TO COUNTERPARTIES TO EXECUTORY CONTRACTS AND
            UNEXPIRED LEASES THAT MAY BE ASSUMED AND ASSIGNED

               You are receiving this notice because you may be a counterparty to a
contract or lease with Ruby Tuesday, Inc. or one or more of its affiliated debtors. Please
read this notice carefully as your rights may be affected by the transactions described
herein.




1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
.



DOCS_LA:332723.5 76136/001
                Case 20-12456-JTD              Doc 355-1        Filed 11/07/20        Page 32 of 36




                    PLEASE TAKE NOTICE that on October 7, 2020 (the “Petition Date”), the

above-captioned debtors and debtors in possession (the “Debtors”) filed voluntary petitions

for relief under title 11 of the United States Code (the “Bankruptcy Code”).

                    PLEASE TAKE FURTHER NOTICE that on [●], 2020, the Debtors filed a

chapter 11 plan of reorganization [Dkt. No. [●]] (as it may be amended, modified or

supplemented, the “Plan”) and a related disclosure statement [Dkt. No. [●]] (as it may be

amended, modified or supplemented, the “Disclosure Statement”).

                    PLEASE TAKE FURTHER NOTICE that on November [__], 2020, the

Debtors filed the Motion of Debtors for an Order (A) Approving Bid Procedures for the Sale of

the Debtors’ Assets, (B) Approving Certain Bidder Incentives in Connection With the Debtors’

Entry Into a Stalking Horse Agreement, If Any and (C) Approving Procedures for the

Assumption and Assignment of Executory Contracts and Unexpired Leases (the “Motion”).2 On

[●], 2020, the Court entered an order (the “Bid Procedures Order”) granting the Motion and

approving the bid procedures annexed hereto (the “Bid Procedures”) to be used in connection

with for the sale or sales (the “Sale”) of the Debtors’ assets (the “Assets”) pursuant to an auction

(the “Auction”). Approval of the Sale will take place in connection with the Court’s

consideration of whether to confirm the Plan, which will begin on [February 4, 2021 at __:__

_.m. (Eastern Time)] before the Honorable John T. Dorsey, United States Bankruptcy Judge, at

the United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 5th

Floor, Courtroom No. 5, Wilmington, Delaware 19801.


2
    Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion.


                                                            2
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD              Doc 355-1        Filed 11/07/20         Page 33 of 36




                  PLEASE TAKE FURTHER NOTICE that you are a party to an executory

contract(s) or unexpired lease(s) that has been designated for assumption by the Debtors and

assignment to the Successful Bidder (each an “Assumed/Assigned Executory Contract”). A list

of the Assumed Executory Contracts is set forth on Exhibit A hereto, along with the amount that

must be paid to cure any defaults existing under such executory contracts (the “Cure Amount”),

based upon the Debtors’ books and records, which the Debtors assert is owed to cure any

defaults existing under the Assumed/Assigned Executory Contract as of the Petition Date.3

                  PLEASE TAKE FURTHER NOTICE that a Successful Bidder, as applicable,

may subsequently elect to exclude any agreement or agreements from the list of

Assumed/Assigned Executory Contracts at any time prior to confirmation of the Plan or the

closing of the sale of the Assets, including the potential exclusion of the Assumed/Assigned

Executory Contract listed on Annex 1 hereto. Cure Amounts, if any, shall only be paid with

respect to Assumed/Assigned Executory Contracts that are actually assumed pursuant to the

confirmation of the Plan or closing of the sale of the assets in accordance with the purchase

agreement of the Successful Bidder. In the event that a Successful Bidder elects to exclude any

Assumed/Assigned Executory Contracts, the affected counterparties will be separately notified

of any such election.

                  PLEASE TAKE FURTHER NOTICE that if you disagree with the Cure

Amount shown for the Assumed/Assigned Executory Contract on Annex 1, or if you object to



3
  Your receipt of this notice does not constitute an admission by the Debtors that your agreement actually constitutes
an executory contract or unexpired lease under section 365 of the Bankruptcy Code, and the Debtors expressly
reserve the right to challenge the status of any agreement.


                                                          3
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD      Doc 355-1      Filed 11/07/20    Page 34 of 36




the assumption and assignment of your Assumed/Assigned Executory Contract on any grounds,

you must file an objection in writing with the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, Wilmington, Delaware 19801, on or before January 29, 2020, at

4:00 p.m. (Eastern Time). In addition, any objection must set forth the specific default or

defaults alleged, set forth any such other ground for objection, and set forth any Cure Amount as

alleged by you, including such documentation and records as supports your asserted cure

amount.

                 PLEASE TAKE FURTHER NOTICE that any objection to any of the relief to

be requested at the Sale and Confirmation Hearing must be in writing, state the basis of such

objection with specificity, and shall be filed with the Court, with a courtesy copy to Chambers,

and shall be served on: (i) the Debtors: c/o Ruby Tuesday, Inc., 333 E. Broadway Ave.,

Maryville, TN 37804 (Attn: Shawn Lederman (SLederman@rubytuesday.com)); (ii) proposed

counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,

P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801), Attn: Malhar S. Pagay, Esq. and

James E. O’Neill, Esq.; (iii) counsel to the Official Committee of Unsecured Creditors: [●]; and

(iv) the Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street,

Suite 2207, Lock Box 35, Wilmington, DE 19801, Attn: Linda Richenderfer, so as to be received

by January 29, 2020, at 4:00 p.m. (Eastern Time).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY

FILE AND SERVE AN OBJECTION OR OBJECTIONS AS STATED ABOVE, THE

COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT



                                                4
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD   Doc 355-1     Filed 11/07/20   Page 35 of 36




FURTHER NOTICE. ANY NON-DEBTOR PARTY TO ANY ASSUMED/ASSIGNED

EXECUTORY CONTRACT WHO DOES NOT FILE A TIMELY OBJECTION TO THE

CURE AMOUNTS FOR SUCH ASSUMED/ASSIGNED EXECUTORY CONTRACT IS

DEEMED TO HAVE CONSENTED TO SUCH CURE AMOUNTS, AND ANY NON-

DEBTOR PARTY TO ANY ASSUMED/ASSIGNED CONTRACT WHO DOES NOT

FILE A TIMELY OBJECTION ON OTHER GROUNDS IS DEEMED TO HAVE

CONSENTED TO SUCH ASSIGNMENT AND ASSUMPTION.



Dated: [●]                         PACHULSKI STANG ZIEHL & JONES LLP



                                  Richard M. Pachulski (CA Bar No. 90073)
                                  Malhar S. Pagay (CA Bar No. 189289)
                                  James E. O’Neill (Bar No. 4042)
                                  Victoria A. Newmark (CA Bar No. 183581)
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                  Telephone: 302-652-4100
                                  Facsimile: 302-652-4400
                                  Email: rpachulski@pszjlaw.com
                                         mpagay@pszjlaw.com
                                         joneill@pszjlaw.com
                                         vnewmark@pszjlaw.com

                                  [Proposed] Counsel for Debtors and Debtors in Possession




                                            5
DOCS_LA:332723.5 76136/001
              Case 20-12456-JTD   Doc 355-1   Filed 11/07/20   Page 36 of 36




                                       Annex 1

                                    Cure Schedule




DOCS_LA:332723.5 76136/001
